Citation Nr: 1011643	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  99-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability rating based on the need for convalescence beyond 
March 31, 1997.

2.  Entitlement to an extension of a temporary total 
disability rating based on the need for convalescence beyond 
January 31, 2007.

3.  Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) when, in a decision entered April 
20, 1998, it assigned an evaluation of 40 percent for 
postoperative residuals of left eye keratoconus.

4.  Entitlement to a higher schedular rating for 
postoperative residuals of left eye keratoconus for the 
period from April 1, 1997, to May 1, 1998.

5.  Entitlement to an increased schedular rating for 
postoperative residuals of left eye keratoconus, currently 
evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from June 1970 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) RO in Des Moines, Iowa.

The Board most recently addressed the case in October 2006.  
At that time, the Board denied entitlement to service 
connection for a personality disorder with obsessive and 
schizotypal features and denied entitlement to an extension 
of a temporary total disability rating based on the need for 
convalescence beyond March 31, 1997.  The Board also remanded 
the CUE issue and the rating issue for the Veteran's service-
connected left eye disability pertaining to the period from 
April 1, 1997, to May 1, 1998.  Thereafter, the Veteran filed 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court).  The Court issued a memorandum decision in 
December 2008 wherein it deemed the personality disorder 
issue abandoned.  That issue is not before the Board.  With 
respect to the issue of an extension of a temporary total 
disability rating based on the need for convalescence beyond 
March 31, 1997, the Court vacated and remanded that part of 
the Board's October 2006 decision.  The Court did not address 
the two other claims remanded by the Board in October 2006.  

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release if the hospital treatment of 
the service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  Following the temporary total disability 
rating, the disability will be rated by the appropriate 
schedular evaluation.  38 C.F.R. § 4.30 (2009).

The surgery in question took place on February 21, 1997, at 
the VA Medical Center (VAMC) in Iowa City, Iowa.  The Veteran 
had cataract surgery on his left eye on that date.  The RO 
granted a 1-month temporary total disability convalescent 
rating under 38 C.F.R. § 4.30.  This was from the period of 
February 21, 1997, through March 31, 1997.  The Veteran 
contends that the convalescence period should be extended 
beyond March 31, 1997, primarily on account of experiencing 
symptoms of aching, variable visual acuity, glare, and 
diplopia.  He has argued for varying dates regarding the 
extension.  Most recently, in March 2010, the Veteran's 
representative asserted that the Veteran continued to suffer 
from the post-operative residuals until at least November 
1997.

In the October 2006 decision, the Board denied an extension 
under all three of the provisions of 38 C.F.R. § 4.30.  In 
its December 2008 decision, the Court determined that the 
Board did not adequately support its decision for denying an 
extension under the first prong-surgery necessitating at 
least one month of convalescence.  The Court noted that 
convalescence is "the stage of recovery following an attack 
of disease, a surgical operation, or an injury" and recovery 
is "the act of regaining or returning toward a normal or 
healthy state."  See Felden v. West, 11 Vet. App. 427, 430 
(1998).  

In order to decide the claim in light of the Court's 
decision, the Board finds that the claim should be remanded 
for a medical opinion by a VA physician.  The designated 
physician should provide an opinion as to the date when the 
Veteran no longer required convalescence as a result of the 
February 21, 1997 surgery on his left eye, i.e., when did he 
"regain or return toward a normal or healthy state."  Such 
an opinion will greatly aid the Board in determining whether 
an extension of a temporary total disability rating is 
warranted under 38 C.F.R. § 4.30.  The value of the opinion 
will be enhanced if the physician is able to provide a 
detailed rationale for the opinion after reviewing the claims 
file and considering the relevant evidence, most notably the 
February 21, 1997 operation report, the follow-up treatment 
records from the Iowa City VAMC, the Veteran's contemporary 
statements, and his testimony on the matter during a January 
2004 hearing.

In October 2006, the Board remanded the issue of whether the 
RO committed CUE when, in a decision entered April 20, 1998, 
it assigned an evaluation of 40 percent for postoperative 
residuals of left eye keratoconus.  By way of background, the 
RO raised the issue sua sponte in a May 2003 rating decision.  
It was determined that CUE was committed in the April 1998 
decision and that a 30 percent rating rather than a 40 
percent rating should have been awarded.  There was no 
indication in the May 2003 decision that the action was being 
proposed; rather, the 30 percent rating was immediately 
implemented in the "subject to compensation" portion on 
"page 1" of the decision.  Additionally, a May 2003 
supplemental statement of the case (SSOC) also reflected that 
the decision to find CUE had been made and a 30 percent 
rating was in effect.  Later in May 2003, the RO sent the 
Veteran a letter reflecting that the rating reduction was a 
proposal.

In July 2004, the Board remanded the issue for clarification, 
in part, because the adverse action changed the issue on 
appeal regarding the entitlement to a higher schedular rating 
for postoperative residuals of left eye keratoconus for the 
period from April 1, 1997, to May 1, 1998.  The Veteran had 
appealed for a rating in excess of 40 percent during this 
time period.  After the May 2003 action, the issue 
effectively changed to an appeal for a rating in excess of 30 
percent.  No clarification was made although another rating 
decision was issued in January 2004 that again reduced the 
rating from 40 percent to 30 percent on the grounds of 
previous CUE.  In February 2004, the Veteran submitted a 
statement that can reasonably be construed as a notice of 
disagreement (NOD) with the January 2004 decision.  In 
October 2006, the Board remanded the CUE issue for a 
statement of the case (SOC) concerning the CUE issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

When the case was most currently in remand status, the RO 
indicated that the May 2003 rating action had been merely a 
proposal all along and that the January 2004 rating decision 
ultimately reduced the rating in question from 40 percent to 
30 percent.  In any case, the Veteran and his representative 
submitted a NOD after both decisions.  A SOC is therefore 
required for the CUE issue.  The RO recognized as much when 
it sent the Veteran a letter in October 2009 stating that it 
had received his written disagreement with the January 2004 
decision.  The case was recertified to the Board later in 
October 2009.  A SOC has yet to be issued as required by the 
Board's October 2006 remand, or at least no SOC has been 
associated with the claims file before the Board.  
Consequently, the issue of whether the RO committed CUE when, 
in a decision entered April 20, 1998, it assigned an 
evaluation of 40 percent for postoperative residuals of left 
eye keratoconus must be remanded for the issuance of a SOC in 
compliance with the October 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that a remand by 
the Board confers on the veteran, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand).  The issue of entitlement to a higher schedular 
rating for postoperative residuals of left eye keratoconus 
for the period from April 1, 1997, to May 1, 1998, must also 
be remanded because the outcome of the CUE issue may have a 
bearing on it.  Any Board action on the higher schedular 
rating claim would, at this juncture, be premature.

(The Board notes that the Veteran's representative recently 
stated that a SOC was issued in November 2009.  No such SOC 
is in the file before the Board and the representative did 
not indicate what issue the SOC concerned.  The Veterans 
Appeals Control and Locator System (VACOLS) indicates that 
the RO may have been developing and adjudicating issues while 
the claims file has been located at the Board.  To the extent 
any temporary folders have been created, they should be 
associated with the claims file on remand.)

In regards to the issues of entitlement to an extension of a 
temporary total disability rating based on the need for 
convalescence beyond January 31, 2007, and entitlement to an 
increased schedular rating for postoperative residuals of 
left eye keratoconus, currently evaluated as 30 percent 
disabling, these claims were denied by way of rating 
decisions dated in February 2008 and May 2008, respectively.  
The Veteran's representative filed a NOD with both decisions 
in January 2009.  As yet, no SOC has been issued for either 
claim or at least no SOC has been associated with the claims 
file before the Board.  The Board must remand the issues for 
such an action.  See Manlincon, 12 Vet. App. at 240-41.

(If any SOC has been issued, and it is contained in a 
temporary folder, the SOC should be associated with the 
claims file along with any responses from the Veteran or his 
representative.)

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the claims 
file any temporary folders that are being 
maintained at the RO on behalf of the 
Veteran.

2.  Forward the Veteran's claims file to 
an appropriate medical professional 
(ophthalmologist or other physician with 
expertise in addressing the recovery 
process after eye surgeries).  The 
physician should review the Veteran's 
claims file and provide an opinion as to 
the date when the Veteran no longer 
required convalescence as a result of the 
February 21, 1997 surgery on his left eye 
(i.e., when did he regain or return 
toward a normal or healthy state).  A 
complete rationale for the conclusion 
reached must be provided-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.  Specific consideration should 
be given to the February 21, 1997 
operation report, the follow-up treatment 
records from the Iowa City VAMC, the 
Veteran's contemporary statements, and 
his testimony on the matter during a 
January 2004 hearing.

3.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2009) 
regarding the following issues:  (1) 
whether the RO committed CUE when, in a 
decision entered April 20, 1998, it 
assigned an evaluation of 40 percent for 
postoperative residuals of left eye 
keratoconus; (2) entitlement to an 
extension of a temporary total disability 
rating based on the need for 
convalescence beyond January 31, 2007; 
and (3) entitlement to an increased 
schedular rating for postoperative 
residuals of left eye keratoconus, 
currently evaluated as 30 percent 
disabling.  This is required unless the 
matters are resolved by granting the full 
benefits sought, or by the Veteran's 
withdrawal of a notice of disagreement.  
If, and only if, the Veteran files a 
timely substantive appeal should any of 
these three issues be returned to the 
Board.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues of entitlement to 
extension of a temporary total rating 
based on the need for convalescence 
beyond March 31, 1997, and entitlement to 
a higher schedular rating for 
postoperative residuals of left eye 
keratoconus for the period from April 1, 
1997, to May 1, 1998.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

